DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 19-20

Allowable Subject Matter
Claims 1-18 are allowed.
This application is in condition for allowance except for the presence of claims 19-20 directed to invention  non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.
The following is a statement of reasons for the indication of allowable subject matter:  
►	Recorded Prior Art fails to disclose or suggest combination process steps of method for back-end-of-the line (BEOL) metallization with lines by subtractive patterning and vias formed by damascene processes as characteristics recited in base claim 1 comprising selectively removing the spacers; etching the dielectric layer and the conductive layer to expose a top surface of the substrate and to define stacks on the substrate; depositing an inter-layer dielectric over and between the stacks; planarizing the inter-layer dielectric to a top surface of the stacks; selectively 
►	Recorded Prior Art fails to disclose or suggest combination process steps of method for back-end-of-the line (BEOL) metallization with lines by subtractive patterning and vias formed by damascene processes as characteristics recited in base claim 11 comprising etching the dielectric layer and the conductive layer to define a first metallization level as well as stacks over the substrate; depositing an inter-layer dielectric over and between the stacks; selectively forming openings in through the dielectric layer; and filling the openings with a conductive material to define metal vias in a second metallization level, at least some of the metal vias being horizontally offset with respect to an axis extending parallel to the substrate, wherein a width of the metal vias is equal to a width of the stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THANHHA S PHAM/Primary Examiner, Art Unit 2819